953 F.2d 641
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Herman M. VIA, Sr., Defendant-Appellant.
No. 91-7173.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 8, 1991.Decided Jan. 17, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke, Nos.  CR-88-72-R, CA-91-54-R, James C. Turk, Chief District Judge.
Herman M. Via, Sr., appellant pro se.
Morgan Eugene Scott, Assistant United States Attorney, Roanoke, Va., for appellee.
W.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Herman M. Via, Sr., appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  United States v. Via, Nos.  CR-88-72-R, CA-91-54-R (W.D.Va. July 8, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Appellant raises an issue on appeal not raised explicitly in his motion before the district court.   He contends that his guilty plea should be set aside as involuntary because he acted on a mistaken understanding as to the plea bargain's meaning.   Because this argument was not presented to the district court, we do not address it here.   If Appellant wishes to pursue it, he must file a new motion in the district court pursuant to 28 U.S.C. § 2255